Exhibit 10.2

 

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBJECT TO THE PROVISIONS OF
THAT CERTAIN INTERCREDITOR AND SUBORDINATION AGREEMENT (THE “SUBORDINATION
AGREEMENT”) DATED AS OF SEPTEMBER 30, 2004 AMONG SHAAR FUND, LTD., AS PURCHASER
AGENT, LAURUS MASTER FUND, LTD., AS COLLATERAL AGENT, AETHER SYSTEMS, INC.,
BIO-KEY INTERNATIONAL, INC. AND PUBLIC SAFETY GROUP, INC.; AND EACH HOLDER OF
THIS NOTE, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT.

 

SUBORDINATED SECURED PROMISSORY NOTE

 

$6,884,588
September 30, 2004

 

Each of BIO-key International, Inc., a Minnesota corporation (“BIO-key”), Public
Safety Group, Inc., a Delaware corporation (“PSG” and, together with BIO-key,
the “Makers”), hereby promises to pay to the order of Aether Systems, Inc., a
Delaware corporation (the “Payee”), the principal amount (not to exceed
$6,884,588), which may hereafter be drawn by Hamilton County under the Hamilton
LC, together with accrued but unpaid interest thereon or, prior to such draw by
Hamilton County, on cash collateral deposited by Seller with Bank of America in
connection with the Hamilton LC (the “Cash Collateral”) calculated from the date
hereof and fees and expenses in accordance with the provisions of this note
(“Note”).

 


1.                                       DEFINITIONS.  ALL TERMS USED IN THIS
NOTE WHICH ARE DEFINED IN THE ASSET PURCHASE AGREEMENT (AS DEFINED BELOW) OR IN
ARTICLE 8 OR ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE (THE “UCC”) CURRENTLY IN
EFFECT IN THE STATE OF NEW YORK AND WHICH ARE NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE SAME MEANINGS HEREIN AS SET FORTH THEREIN.  IN ADDITION, FOR PURPOSES
OF THIS NOTE, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Affiliate” means any person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated
August 16, 2004, among Payee, BIO-key, Cerulean Technologies, Inc. and SunPro,
Inc.

 

“Business Day” means any day other than Saturday or Sunday or a public holiday
under the laws of the State of New York or other day on which banking
institutions are authorized or obligated to close in the State of New York.

 

“Cash Collateral” has the meaning given such term in the introductory paragraph
hereof.

 

--------------------------------------------------------------------------------


 

“Change of Control” means (i) BIO-key ceases to own, directly or indirectly a
majority of the Voting Stock of PSG, (ii) any merger, consolidation, share
exchange, business combination, issuance of securities, acquisition of
securities, tender offer, exchange offer or other similar transaction (a) in
which BIO-key is a constituent corporation, (b) in which a Person or “group” (as
defined in the Exchange Act and the rules promulgated thereunder) of Persons
directly or indirectly acquires beneficial or record ownership of securities
representing more than 50% of the outstanding securities of any Voting Stock of
BIO-key, or (c) in which BIO-key issues securities representing more than 50% of
the outstanding securities of any class of Voting Stock of BIO-key or (iii) any
sale, lease, exchange, transfer, license, acquisition or disposition of any
assets that constitute more than 50% of the assets of BIO-key on a consolidated
basis.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Makers, are treated as a single employer under
Section 414 of the Code.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of nature resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“First Lien Secured Party” means Laurus Master Fund, Ltd., a Cayman Islands
company.

 

“Hamilton County” means the Board of County Commissioners, Hamilton County,
Ohio.

 

“Hamilton LC” means that certain irrevocable standby letter of credit number
3055256 issued by Bank of America for the benefit of Hamilton County.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than ninety (90) days past due unless being disputed in

 

2

--------------------------------------------------------------------------------


 

good faith), (c) all indebtedness secured by any Lien upon property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all capitalized lease obligations of such Person, and
(e) all obligations of such Person on or with respect to letters of credit,
banker’s acceptances and other extensions of credit whether or not representing
obligations for borrowed money.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated the
date hereof, between Payee and the First Lien Secured Party.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any property, including the interests of a
vendor or lessor under any conditional sale, capital lease or other title
retention arrangement.

 

“Material Adverse Effect” means (a) any event, change, circumstance or effect
that has or could reasonably be expected to have a material adverse change in,
or material adverse effect upon, the operations, business, assets, liabilities,
property, prospects or condition (financial or otherwise) of any Maker or the
Makers taken as a whole, (b) a material impairment of the ability of any Maker
to perform its material obligations under the Note or any document related
thereto or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against any Maker of the Note and related
documents or the material rights and remedies of the Payee hereunder and
thereunder or (ii) the perfection or priority of the Lien granted herein.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

3

--------------------------------------------------------------------------------


 

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated the date hereof, between BIO-key and the First Lien Secured
Party.

 

“Senior Note” means that certain Secured Convertible Term Note issued pursuant
to the Securities Purchase Agreement by BIO-key in the principal aggregate
amount of $5,000,000 payable to the First Lien Secured Party.

 

“Sublease” means that certain Sublease between Payee and BIO-key, dated the date
hereof.

 

“Subsidiary” of any person or entity means (i) a corporation or other entity
whose shares of stock or other ownership interests having ordinary voting power
to elect a majority of the directors of such corporation, or other persons or
entities performing similar functions for such person or entity, are owned,
directly or indirectly, by such person or entity or (ii) a corporation or other
entity in which such person or entity owns, directly or indirectly, more than
50% of the equity interests at such time.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 


2.                                       EFFECTIVE DATE.  THIS NOTE SHALL BECOME
EFFECTIVE AS OF THE BUSINESS DAY (THE “EFFECTIVE DATE”) WHEN EACH OF THE
FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED IN A MANNER
SATISFACTORY TO THE PAYEE:


 


(A)                                  THE FOLLOWING STATEMENTS SHALL BE TRUE AND
CORRECT: (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS NOTE AND IN
EACH OTHER DOCUMENT, CERTIFICATE OR OTHER WRITING DELIVERED TO THE PAYEE
PURSUANT HERETO OR THERETO ON OR PRIOR TO THE EFFECTIVE DATE ARE TRUE AND
CORRECT ON AND AS OF THE EFFECTIVE DATE AS THOUGH MADE ON AND AS OF SUCH DATE
AND (II) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE
EFFECTIVE DATE OR WOULD RESULT FROM THIS NOTE OR THE OTHER DOCUMENTS BECOMING
EFFECTIVE IN ACCORDANCE WITH ITS OR THEIR RESPECTIVE TERMS.


 


(B)                                 THE PAYEE SHALL HAVE RECEIVED ALL DOCUMENTS
REQUIRED TO BE DELIVERED BY EACH MAKER IN CONNECTION WITH THIS NOTE AND THE
ASSET PURCHASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, FINANCING STATEMENTS IN
EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE PAYEE.


 


(C)                                  THE SENIOR LENDER SHALL HAVE RECEIVED ALL
CERTIFICATES EVIDENCING ALL OF THE CAPITAL STOCK OF ANY PERSON OWNED BY THE
MAKERS, TOGETHER WITH UNDATED STOCK POWERS, EXECUTED IN BLANK.


 


(D)                                 THE PAYEE SHALL BE SATISFIED IN ALL RESPECTS
WITH THE OWNERSHIP, CAPITAL, CORPORATE, TAX, ORGANIZATIONAL AND LEGAL STRUCTURE
OF EACH MAKER.


 


(E)                                  EACH MAKER SHALL HAVE OBTAINED ANY
THIRD-PARTY AND REGULATORY APPROVALS AND CONSENTS NECESSARY TO CONSUMMATE THE
PROPOSED TRANSACTIONS HEREUNDER AND RELATED HERETO AND SUCH APPROVALS AND
CONSENTS SHALL BE FINAL.

 

4

--------------------------------------------------------------------------------


 


(F)                                    THE PAYEE SHALL HAVE RECEIVED COPIES OF
EACH MAKER’S INSURANCE POLICIES WITH RESPECT TO PROPERTY, CASUALTY, LIABILITY,
BUSINESS INTERRUPTION AND KEY-MAN, WHICH SHALL EACH INCLUDE APPROPRIATE
ENDORSEMENTS NAMING THE PAYEE AS LOSS PAYEE, MORTGAGEE AND ADDITIONAL INSURED,
AS APPLICABLE, AND REQUIRE THE INSURANCE CARRIER TO PROVIDE THIRTY (30) DAYS
ADVANCE NOTICE TO THE PAYEE OF THE CANCELLATION, NON-RENEWAL OR AMENDMENT OF
SUCH INSURANCE POLICIES.


 


(G)                                 THE PAYEE SHALL HAVE RECEIVED A FAVORABLE
LEGAL OPINION FROM THE MAKERS’ LEGAL COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO PAYEE.


 


(H)                                 THE PAYEE SHALL HAVE RECEIVED A CERTIFICATE
FROM EACH MAKER’S SECRETARY CERTIFYING TO (I) SUCH MAKER’S ARTICLES OF
INCORPORATION, (II) SUCH MAKER’S BYLAWS (OR COMPARABLE ORGANIZATIONAL DOCUMENTS)
AND ANY AMENDMENTS THERETO, (III) THE RESOLUTIONS OF SUCH MAKER’S BOARD OF
DIRECTORS AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS NOTE AND
THE OTHER DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, (IV) THE SPECIMEN SIGNATURES OF
THE PERSONS AUTHORIZED TO EXECUTE SUCH DOCUMENTS ON BEHALF OF SUCH MAKER AND (V)
A CERTIFICATE OF GOOD STANDING FROM THE STATE OF ORGANIZATION OF SUCH MAKER.


 


(I)                                     THE PAYEE SHALL HAVE RECEIVED SUCH
RESOLUTIONS, CONSENTS, CERTIFICATES, AND OTHER DOCUMENTS AS IT SHALL HAVE
REQUESTED WITH RESPECT TO THE EXECUTION AND DELIVERY OF THE NOTE, THE RELATED
TRANSACTIONS AND PERFORMANCE OF THE OBLIGATIONS CREATED THEREUNDER.


 


3.                                       MAKERS REIMBURSEMENT OBLIGATION.  IN
CONNECTION WITH CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE ASSET
PURCHASE AGREEMENT, SELLER HAS AGREED TO PROVIDE MAKERS WITH THE BENEFIT OF THE
CASH COLLATERAL AND TO ALLOW THE HAMILTON LC TO REMAIN OUTSTANDING FOR THE
BENEFIT OF MAKERS.  IN THE EVENT THE HAMILTON LC IS DRAWN UPON BY HAMILTON
COUNTY, MAKERS AGREE TO REIMBURSE THE PAYEE FOR THE FULL AMOUNT OF SUCH DRAW,
NOT TO EXCEED $6,884,588.00, TOGETHER WITH INTEREST THEREON AND FEES AND
EXPENSES IN ACCORDANCE THEREWITH, ALL CALCULATED IN ACCORDANCE WITH THE
PROVISIONS OF THIS NOTE.  PRIOR TO THE DATE, IF ANY, UPON WHICH THE HAMILTON LC
IS DRAWN, AND UNTIL THE EXPIRATION THEREOF, MAKERS AGREE TO PAY INTEREST TO THE
PAYEE AT THE TIMES AND IN THE AMOUNT SET FORTH HEREIN, AS A SURETY FEE TO THE
PAYEE IN CONSIDERATION OF PAYEE’S WILLINGNESS TO PROVIDE MAKERS WITH THE BENEFIT
OF THE CASH COLLATERAL AND TO KEEP OUTSTANDING THE HAMILTON LC.  FROM AND AFTER
THE DATE OF ANY DRAW ON THE HAMILTON LC, SUCH INTEREST PAYMENT SHALL ACCRUE AND
BE DEEMED MADE IN RESPECT OF THE MAKERS’ REIMBURSEMENT OBLIGATION HEREUNDER.


 


4.                                       PAYMENTS.


 


(A)                                  INTEREST.  INTEREST SHALL ACCRUE AT A RATE
PER ANNUM EQUAL TO THE LONDON INTERBANK OFFER RATE (“LIBOR”) AS IN EFFECT FROM
TIME TO TIME PLUS 350 BASIS POINTS.  THE INTEREST RATE SHALL BE ADJUSTED
QUARTERLY AND SHALL BE BASED UPON THE AVERAGE OF LIBOR RATES IN EFFECT ON THE
FIRST AND LAST DAY OF EACH CALENDAR QUARTER (THE “INTEREST RATE”) (COMPUTED ON
THE BASIS OF A 360-DAY YEAR FOR ACTUAL DAYS ELAPSED) ON (I) THE CASH COLLATERAL
PRIOR TO A DRAW OF THE HAMILTON LC AND (II) THE UNPAID PRINCIPAL AMOUNT OF THIS
NOTE OUTSTANDING FROM AND AFTER THE DATE OF A DRAW UNDER THE HAMILTON LC;
PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE INTEREST ON THIS NOTE SHALL ACCRUE AT A RATE EQUAL TO 14%
PER ANNUM.  IN NO EVENT SHALL THE INTEREST RATE EXCEED 10%, EXCEPT UPON THE
OCCURRENCE AND


 


5

--------------------------------------------------------------------------------



 

during an Event of Default.  The Makers shall pay to the holder of this Note all
accrued and unpaid interest not later than three (3) Business Days following the
last day of each calendar quarter until the Maturity Date.  Unless prohibited
under applicable law, any accrued interest and fees which have not been paid on
the date on which they are payable shall bear interest at the same rate at which
interest is then accruing on the principal amount of this Note.


 


(B)                                 LC FEES.  THE MAKERS AGREE TO PAY THE FEES
INCURRED BY PAYEE TO MAINTAIN THE HAMILTON LC (THE “HAMILTON FEE”).  THE MAKERS
SHALL PAY TO THE HOLDER OF THIS NOTE THE HAMILTON FEE NOT LATER THAN TEN (10)
DAYS AFTER RECEIPT OF NOTICE FROM PAYEE DEMANDING PAYMENT THEREOF.


 


5.                                       PAYMENT OF PRINCIPAL ON NOTE.


 


(A)                                  SCHEDULED PAYMENTS.  THE MAKERS SHALL PAY
THE PRINCIPAL AMOUNT OF $6,884,588 (OR SUCH LESSER PRINCIPAL AMOUNT THEN
OUTSTANDING), TOGETHER WITH ALL INTEREST ACCRUED THEREON AND ANY OTHER FEES AND
AMOUNTS PAYABLE WITH RESPECT THERETO, TO THE HOLDER OF THIS NOTE WITHIN TWO (2)
BUSINESS DAYS FOLLOWING THE DATE ON WHICH HAMILTON COUNTY MAKES A DRAW ON THE
HAMILTON LC.  THE OBLIGATIONS UNDER THIS NOTE SHALL CONTINUE UNTIL THE FIRST TO
OCCUR OF THE FOLLOWING:  (I) FULL PAYMENT AS REQUIRED UNDER THIS SECTION 5(A),
(II) THE THIRTIETH (30TH) DAY AFTER DECEMBER 31, 2006, (III) BIO-KEY OBTAINING
ALTERNATE SECURITY OR COLLATERAL IN PLACE OF THE HAMILTON LC WITH THE PRIOR
WRITTEN CONSENT OF HAMILTON COUNTY AND PAYEE, (IV) BIO-KEY OBTAINING A PAYMENT
BOND SATISFACTORY TO PAYEE IN ITS SOLE DISCRETION THAT ENSURES THAT PAYEE SHALL
RECEIVE FULL REIMBURSEMENT IN CASH FOR THE HAMILTON LC IN THE EVENT HAMILTON
COUNTY MAKES A DRAW ON THE HAMILTON LC AND (V) RELEASE OF THE HAMILTON LC TO
PAYEE BY HAMILTON COUNTY (THE “MATURITY DATE”).


 


(B)                                 OPTIONAL PREPAYMENTS.  THE MAKERS SHALL NOT
BE PERMITTED AT ANY TIME PREPAY ALL OR ANY PORTION OF THE AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING ON THIS NOTE, EXCEPT THAT THE MAKERS SHALL BE REQUIRED TO
MAKE PREPAYMENTS OF ALL OR A PORTION OF THE AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING ON THIS NOTE TOGETHER WITH ACCRUED INTEREST AND FEES IN ACCORDANCE
WITH SECTION 2.3 OF THE SECURED CONVERTIBLE TERM NOTE IN THE PRINCIPAL AMOUNT OF
$5,000,000 ISSUED BY BIO-KEY TO LAURUS MASTER FUND, LTD. AND SECTION 2.3 OF THE
SECURED CONVERTIBLE TERM NOTE IN THE PRINCIPAL AMOUNT OF $4,950,000 ISSUED BY
BIO-KEY TO SHAAR FUND, LTD.


 


6.                                       PAYMENT TERMS.


 


(A)                                  TIME OF PAYMENT.  IF ANY SCHEDULED PAYMENT
DATE FOR EITHER PRINCIPAL OR INTEREST IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL
BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL IN
SUCH CASE BE INCLUDED IN COMPUTING INTEREST IN CONNECTION WITH SUCH PAYMENT.


 


(B)                                 FORM OF PAYMENT.  ANY PAYMENT TO BE MADE
HEREUNDER SHALL BE MADE AT THE DIRECTION OF THE HOLDER HEREOF BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS TO THE FOLLOWING ACCOUNT:


 

Bank of America

Baltimore, MD

 

6

--------------------------------------------------------------------------------


 

ABA# 052001633

Aether Systems, Inc. Concentration Account

Account # 003931117959

 

Such funds shall be sent so as to be received not later than the date on which
such payment is due.

 


(C)                                  ORDER OF PAYMENT.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN TO THE CONTRARY, ANY PAYMENTS MADE BY THE MAKERS SHALL BE DEEMED TO
BE MADE FIRST IN RESPECT OF ANY ACCRUED BUT UNPAID INTEREST AND FEES DUE
HEREUNDER AND SECOND IN RESPECT OF THE THEN OUTSTANDING PRINCIPAL AMOUNT DUE
HEREUNDER.


 


7.                                       SECURITY.  AS SECURITY FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS AND LIABILITIES, NOW EXISTING OR HEREAFTER
ARISING, OF THE MAKERS TO THE PAYEE UNDER THIS NOTE, THE SUBLEASE AND ANY
RENEWALS, EXTENSIONS AND MODIFICATIONS OF ALL OF THE FOREGOING, EACH MAKER
HEREBY GIVES, GRANTS AND ASSIGNS TO THE PAYEE A LIEN ON AND PERFECTED SECOND
PRIORITY SECURITY INTEREST IN AND AGAINST (A) ANY AND ALL ACCOUNTS (INCLUDING,
WITHOUT LIMITATION, SUPPORTING OBLIGATIONS), CHATTEL PAPER, DOCUMENTS,
EQUIPMENT, GENERAL INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT
INTANGIBLES, SOFTWARE AND PROCEEDS OF ALL LITIGATION), GOODS (INCLUDING, WITHOUT
LIMITATION, EMBEDDED SOFTWARE TO THE EXTENT INCLUDED IN SUCH GOODS), INVESTMENT
PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL SHARES OF STOCK HELD BY SUCH
MAKER), INSTRUMENTS, INVENTORY, ALL CASH ON HAND AND ALL DEPOSIT ACCOUNTS OR
OTHER DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) WITH
ANY BANK OR OTHER FINANCIAL INSTITUTION, REAL PROPERTY AND ALL OTHER PROPERTY OF
SUCH MAKER, WHEREVER LOCATED IN WHICH SUCH MAKER NOW HAS OR HEREAFTER ACQUIRES
ANY RIGHT OR INTEREST, AND ANY AND ALL PROCEEDS, INSURANCE PROCEEDS AND PRODUCTS
THEREOF, TOGETHER WITH ALL BOOKS AND RECORDS, CUSTOMER LISTS, CREDIT FILES,
COMPUTER FILES, PROGRAMS, PRINTOUTS AND OTHER COMPUTER MATERIALS AND RECORDS
RELATED THERETO; AND (B) ANY AND ALL ADDITIONS TO, ACCESSIONS TO, AND
SUBSTITUTIONS, REPLACEMENTS AND EXCHANGES FOR OR PROCEEDS FROM, ANY AND ALL OF
THE FOREGOING ITEMS (ALL OF THE FOREGOING, TOGETHER WITH THE PLEDGED COLLATERAL
(AS DEFINED BELOW), BEING HEREINAFTER REFERRED TO AS THE “COLLATERAL”).  THE
PAYEE ALSO HAS THE RIGHT, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER THIS
NOTE, TO SET OFF ANY AMOUNTS PAYABLE TO MAKERS FROM TIME TO TIME AGAINST ANY
AMOUNTS DUE UNDER THIS NOTE.


 

Each Maker agrees to execute and deliver all financing statements or other
documents (including, without limitation, security agreements, pledge agreements
and mortgages), and take all further action, necessary or desirable to perfect,
protect or further evidence the Payee’s security interest in the Collateral as
from time to time requested by the Payee.  Each Maker hereby authorizes the
Payee to file one or more financing or continuation statements (including
financing statements with a description of the Collateral as “all assets” or
“all personal property” of such Maker), and amendments thereto, relating to all
or any part of the Collateral without the signature of such Maker where
permitted by law.  A photocopy or other reproduction of this Note or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.  Each Maker will
furnish to the Payee from time to time statements and schedules further
identifying and describing the Collateral and such other reports or statements
in connection with the Collateral or the Makers’ financial performance as the
Payee may reasonably request, all in reasonable detail.

 

7

--------------------------------------------------------------------------------


 


8.                                       PLEDGE.  AS SECURITY FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS AND LIABILITIES, NOW EXISTING OR HEREAFTER
ARISING, OF THE MAKERS TO THE PAYEE UNDER THIS NOTE, THE SUBLEASE AND ANY
RENEWALS, EXTENSIONS AND MODIFICATIONS OF THE FOREGOING, BIO-KEY (THE “PLEDGOR”)
HEREBY PLEDGES AND GRANTS TO THE PAYEE A SECURITY INTEREST IN ANY AND ALL OF
PLEDGOR’S RIGHT, TITLE AND INTEREST IN AND TO THE PLEDGED COLLATERAL.  (A) AS
USED HEREIN, “PLEDGED COLLATERAL” SHALL MEAN:


 


(I)                                     ALL OF THE SHARES OF THE CAPITAL STOCK,
MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS AND ALL OTHER EQUITY INTERESTS OF
EACH CORPORATION, LIMITED LIABILITY COMPANY, LIMITED PARTNERSHIP OR OTHER LEGAL
ENTITY (COLLECTIVELY, THE “ISSUERS” AND EACH, AN “ISSUER”) IDENTIFIED ON
SCHEDULE 10(F) ATTACHED HERETO HELD BY THE PLEDGOR (THE “PLEDGED SECURITIES”)
AND THE CERTIFICATES (IF ANY) REPRESENTING THE PLEDGED SECURITIES, ALL OPTIONS,
WARRANTS AND OTHER RIGHTS TO ACQUIRE ADDITIONAL SHARES OF CAPITAL STOCK,
MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS AND ALL OTHER EQUITY INTERESTS OF
EACH ISSUER, AND THE SHARES, MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS AND
OTHER EQUITY INTERESTS UNDERLYING SUCH RIGHTS AND ALL DISTRIBUTIONS, DIVIDENDS
(IN THE FORM OF CASH, SECURITIES OR OTHERWISE), CASH, INSTRUMENTS, CHATTEL PAPER
AND OTHER RIGHTS, PROPERTY OR PROCEEDS AND PRODUCTS FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF THE PLEDGED SECURITIES;


 


(II)                                  ALL ADDITIONAL SHARES OF THE CAPITAL
STOCK, MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS AND ALL OTHER EQUITY
INTERESTS OF EACH ISSUER AT ANY TIME ACQUIRED BY THE PLEDGOR IN ANY MANNER, AND
THE CERTIFICATES (IF ANY) REPRESENTING SUCH ADDITIONAL SHARES, MEMBERSHIP
INTERESTS, PARTNERSHIP INTERESTS AND OTHER EQUITY INTERESTS (AND ANY SUCH
ADDITIONAL SHARES, MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS AND OTHER EQUITY
INTERESTS, WITH RESPECT TO WHICH THE PLEDGOR SHALL EXECUTE AND DELIVER TO THE
PAYEE, SHALL CONSTITUTE PART OF THE PLEDGED SECURITIES UNDER THIS NOTE),
TOGETHER WITH ALL DISTRIBUTIONS, DIVIDENDS (IN THE FORM OF CASH, SECURITIES OR
OTHERWISE), CASH, INSTRUMENTS, CHATTEL PAPER AND OTHER RIGHTS, PROPERTY OR
PROCEEDS AND PRODUCTS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH ADDITIONAL
SHARES, MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS AND OTHER EQUITY INTERESTS;
AND


 


(III)                               ALL PROCEEDS OF ANY OF THE FOREGOING.


 


(B)                                 DELIVERY.  ALL CERTIFICATES OR INSTRUMENTS
(IF ANY) REPRESENTING OR EVIDENCING ANY PLEDGED COLLATERAL SHALL BE DELIVERED TO
AND HELD BY OR ON BEHALF OF THE PAYEE PURSUANT HERETO AND SHALL EITHER BE IN
SUITABLE FORM FOR TRANSFER BY DELIVERY, OR SHALL BE ACCOMPANIED BY DULY EXECUTED
UNDATED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE PAYEE. SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, DELIVERY OF THE PLEDGED COLLATERAL TO THE SENIOR LENDER SHALL BE
DEEMED TO SATISFY THE REQUIREMENTS OF THIS SECTION 8(B).


 


(C)                                  INFORMATION.  PLEDGOR SHALL FURNISH TO
PAYEE, FROM TIME TO TIME UPON REASONABLE REQUEST, STATEMENTS AND SCHEDULES
FURTHER IDENTIFYING, UPDATING, AND DESCRIBING THE PLEDGED COLLATERAL AND SUCH
OTHER INFORMATION, REPORTS AND EVIDENCE CONCERNING THE PLEDGED COLLATERAL AS
PAYEE MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.

 

8

--------------------------------------------------------------------------------


 


(D)                                 RESTRICTIONS.  THE PLEDGOR SHALL NOT
(I) SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR OTHERWISE DISPOSE OF, OR
GRANT ANY OPTION OR SIMILAR RIGHT WITH RESPECT TO, ANY OF THE PLEDGED
COLLATERAL; OR (II) CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO
ANY OF THE PLEDGED COLLATERAL EXCEPT FOR THE LIENS IN FAVOR OF THE FIRST LIEN
SECURED PARTY AND LIENS PERMITTED BY THE SECURITIES PURCHASE AGREEMENT.  IN
ADDITION, PLEDGOR SHALL NOT USE OR PERMIT THE USE OF ANY PLEDGED COLLATERAL IN
VIOLATION OF ANY PROVISION OF APPLICABLE LAW AND SHALL DO ANYTHING TO IMPAIR THE
RIGHTS OF PAYEE IN ANY OF THE PLEDGED COLLATERAL, EXCEPT AS PERMITTED BY THE
SECURITIES PURCHASE AGREEMENT.


 


(E)                                  ISSUANCES.  PLEDGOR AGREES THAT IT WILL NOT
VOTE TO ENABLE, AND WILL NOT OTHERWISE PERMIT, ANY ISSUER TO (I) ISSUE ANY
STOCK, MEMBERSHIP INTERESTS OR OTHER SECURITIES (INCLUDING ANY WARRANTS,
OPTIONS, SUBSCRIPTIONS OR THE LIKE FOR THE PURCHASE OF STOCK, MEMBERSHIP
INTERESTS OR OTHER SECURITIES) IN ADDITION TO OR IN SUBSTITUTION FOR ANY OF THE
PLEDGED SECURITIES OR (II) DISSOLVE, LIQUIDATE, RETIRE ANY OF ITS STOCK OR
MEMBERSHIP INTERESTS, REDUCE ITS CAPITAL OR MERGE OR OTHERWISE CONSOLIDATE WITH
ANY OTHER PERSON.


 


(F)                                    VOTING RIGHTS; DIVIDENDS.


 


(I)                                     SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS THEN CONTINUING:


 

(A)                              PLEDGOR SHALL BE ENTITLED TO EXERCISE ANY AND
ALL VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE PLEDGED COLLATERAL, OR
ANY PART THEREOF, FOR ANY PURPOSE NOT INCONSISTENT WITH THE TERMS OF THIS NOTE;
AND

 

(B)                                PLEDGOR SHALL BE ENTITLED TO RECEIVE ALL
DISTRIBUTIONS, DIVIDENDS (IN THE FORM OF CASH, SECURITIES OR OTHERWISE), CASH,
INSTRUMENTS, CHATTEL PAPER AND OTHER RIGHTS, PROPERTY OR PROCEEDS AND PRODUCTS
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF
THE PLEDGED COLLATERAL.

 


(II)                                  AT ANY TIME THAT AN EVENT OF DEFAULT HAS
OCCURRED AND IS THEN CONTINUING:


 

(A)                              ALL RIGHTS OF THE PLEDGOR TO EXERCISE VOTING
AND OTHER CONSENSUAL RIGHTS IN RESPECT OF THE PLEDGED COLLATERAL SHALL
IMMEDIATELY CEASE TO BE EFFECTIVE AND ALL SUCH VOTING AND OTHER CONSENSUAL
RIGHTS SHALL BECOME VESTED IN PAYEE AND PAYEE SHALL THEREUPON HAVE THE SOLE
RIGHT TO EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS (INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO VOTE IN FAVOR OF, AND TO EXCHANGE ANY OR ALL OF THE
PLEDGED COLLATERAL UPON, THE CONSOLIDATION, RECAPITALIZATION, MERGER OR OTHER
REORGANIZATION WITH RESPECT TO AN ISSUER).  IN ORDER TO EFFECT THE FOREGOING,
THE PLEDGOR HEREBY GRANTS TO PAYEE AN IRREVOCABLE PROXY TO VOTE THE PLEDGED
COLLATERAL AND, ANY TIME THAT AN EVENT OF DEFAULT EXISTS, THE PLEDGOR AGREES TO
EXECUTE SUCH OTHER PROXIES AS SUCH PAYEE MAY REQUEST; AND

 

(B)                                ALL RIGHTS OF THE PLEDGOR TO RECEIVE AND
RETAIN ANY DISTRIBUTIONS, DIVIDENDS (IN THE FORM OF CASH, SECURITIES OR
OTHERWISE), INSTRUMENTS, CHATTEL PAPER OR OTHER PROPERTY PAID OR PAYABLE WITH
RESPECT TO ANY OF THE PLEDGED COLLATERAL SHALL IMMEDIATELY CEASE AND ANY SUCH
DISTRIBUTIONS, DIVIDENDS (IN THE FORM OF

 

9

--------------------------------------------------------------------------------


 

CASH, SECURITIES OR OTHERWISE), INSTRUMENTS, CHATTEL PAPER OR OTHER PROPERTY
PAID OR PAYABLE WITH RESPECT TO ANY OF THE PLEDGED COLLATERAL SHALL BE PAID TO
PAYEE.  ANY DISTRIBUTIONS, DIVIDENDS (IN THE FORM OF CASH, SECURITIES OR
OTHERWISE), INSTRUMENTS, CHATTEL PAPER OR OTHER PROPERTY PAID OR PAYABLE WITH
RESPECT TO ANY OF THE PLEDGED COLLATERAL AND RECEIVED BY THE PLEDGOR CONTRARY TO
THE PROVISIONS OF THIS AGREEMENT SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF
PAYEE, SHALL BE SEGREGATED FROM OTHER ASSETS (INCLUDING, IN THE CASE OF CASH OR
CASH EQUIVALENTS, OTHER FUNDS) OF THE PLEDGOR AND SHALL BE FORTHWITH PAID TO
PAYEE.

 


(G)                                 COLLATERAL AGENT APPOINTED
ATTORNEY-IN-FACT.  THE MAKERS HEREBY IRREVOCABLY APPOINT PAYEE, ITS NOMINEE, AND
ANY OTHER PERSON WHOM PAYEE MAY DESIGNATE, AS MAKERS’ ATTORNEY-IN-FACT, WITH
FULL POWER DURING THE EXISTENCE OF ANY EVENT OF DEFAULT TO TAKE ANY ACTION
(INCLUDING THE COMPLETION AND PRESENTATION OF ANY PROXY) AND TO EXECUTE ANY
INSTRUMENT THAT SUCH ATTORNEY-IN-FACT MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, TO (A)
RECEIVE, ENDORSE AND COLLECT ALL INSTRUMENTS (OR OTHER PROPERTY, AS APPLICABLE)
MADE PAYABLE TO THE MAKERS REPRESENTING ANY DISTRIBUTION IN RESPECT OF THE
COLLATERAL OR ANY PART THEREOF; (B) EXERCISE THE VOTING AND OTHER CONSENSUAL
RIGHTS PERTAINING TO THE PLEDGED COLLATERAL; AND (C) SELL, TRANSFER, PLEDGE,
MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL
AS FULLY AND COMPLETELY AS THOUGH SUCH ATTORNEY-IN-FACT WAS THE ABSOLUTE OWNER
THEREOF FOR ALL PURPOSES, AND TO DO, AT SUCH ATTORNEY-IN-FACT’S OPTION AND THE
MAKERS’ EXPENSE, AT ANY TIME OR FROM TIME TO TIME, ALL ACTS AND THINGS THAT SUCH
ATTORNEY-IN-FACT DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE
PLEDGED COLLATERAL.  EACH MAKER HEREBY RATIFIES AND APPROVES ALL ACTS OF ANY
SUCH ATTORNEY-IN-FACT MADE OR TAKEN PURSUANT TO THIS SECTION 8(G) AND AGREES
THAT PAYEE AND ANY PERSON DESIGNATED AS AN ATTORNEY-IN-FACT BY PAYEE SHALL BE
NOT LIABLE FOR ANY ACTS, OMISSIONS, ERRORS OF JUDGMENT OR MISTAKES OF FACT OR
LAW (OTHER THAN, AND ONLY TO THE EXTENT OF, SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT).  THE FOREGOING POWERS OF ATTORNEY, BEING COUPLED WITH AN
INTEREST, ARE IRREVOCABLE UNTIL THE FULL DISCHARGE OF ALL OBLIGATIONS HEREUNDER.


 


(H)                                 BIO-KEY COMMON STOCK.  PAYEE SHALL HAVE THE
OPTION, EXERCISABLE IN ITS SOLE DISCRETION, TO ACCEPT IN LIEU OF ANY OR ALL OF
THE SECURITY INTERESTS GRANTED HEREUNDER A PLEDGE OF COMMON STOCK OF BIO-KEY,
WHICH COMMON STOCK WOULD BE (I) SUBJECT TO NO LIENS OTHER THAN THE LIENS OF
PAYEE, (II) REGISTERED AND FREELY TRADEABLE, (III) SUBJECT TO PAYEE’S AGREEMENT
NOT TO DISPOSE OF SUCH COMMON STOCK EXCEPT UPON AN EVENT OF DEFAULT, AND (IV)
NOT SUBJECT TO ANY RESTRICTION CONTAINED IN THE SENIOR NOTE.  THE TERMS AND
CONDITIONS OF ANY SUCH PLEDGE OF COMMON STOCK OF BIO-KEY SHALL BE SUBJECT TO THE
AGREEMENT OF PAYEE WHICH SHALL BE IN PAYEE’S SOLE AND EXCLUSIVE DISCRETION, AND
PAYEE SHALL BE ENTITLED CONSIDER ONLY SUCH INTERESTS AND FACTORS AS IT DESIRES
AND SHALL HAVE NO DUTY TO CONSIDER ANY INTEREST AFFECTING MAKERS.


 


9.                                       INTERCREDITOR AGREEMENT. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN, SECURITY INTEREST AND
PLEDGE GRANTED TO THE PAYEE PURSUANT TO THIS NOTE AND THE EXERCISE OF ANY RIGHT
OR REMEDY BY THE PAYEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, DATED AS OF THE DATE HEREOF (AS AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG
AETHER SYSTEMS, INC., LAURUS MASTER FUND, LTD. AND BIO-KEY INTERNATIONAL, INC. 
IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT
AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN.

 

10

--------------------------------------------------------------------------------


 


10.                                 REPRESENTATIONS AND WARRANTIES.  EACH MAKER
REPRESENTS AND WARRANTS TO THE PAYEE AS FOLLOWS, AND ALL OF THE REPRESENTATIONS
AND WARRANTIES HEREIN SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS NOTE.


 


(A)                                  GOOD STANDING.  EACH MAKER IS DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, HAS FULL AND ADEQUATE POWER TO OWN ITS
PROPERTY AND CONDUCT ITS BUSINESS AS NOW CONDUCTED.  EACH MAKER IS DULY LICENSED
OR QUALIFIED AND IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF
THE BUSINESS CONDUCTED BY IT OR THE NATURE OF THE PROPERTY OWNED OR LEASED BY IT
REQUIRES SUCH LICENSING OR QUALIFYING, EXCEPT WHERE THE FAILURE TO DO SO WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 POWER AND AUTHORITY.  EACH MAKER HAS ALL
REQUISITE POWER AND AUTHORITY TO MAKE THE BORROWINGS HEREUNDER, TO EXECUTE AND
DELIVER EACH DOCUMENT TO WHICH IT IS A PARTY, TO GRANT THE LIENS DESCRIBED
HEREIN AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.  EACH MAKER HAS
ALL MATERIAL FRANCHISES, PERMITS, LICENSES AND ANY SIMILAR AUTHORITY NECESSARY
FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING CONDUCTED BY IT, THE LACK OF WHICH
COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)                                  VALIDITY.  EACH OF THE NOTE AND THE OTHER
DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED ON OR PRIOR TO THE EFFECTIVE
DATE HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY EACH MAKER AND
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF EACH MAKER ENFORCEABLE IN
ACCORDANCE WITH THE TERM THEREOF.


 


(D)                                 NONCONTRAVENTION.  THIS NOTE AND THE OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH DO NOT, NOR DOES THE PERFORMANCE AND
OBSERVANCE BY EACH MAKER OF ANY OF THE MATTERS AND THINGS HEREIN OR THEREIN
PROVIDED FOR, (A) CONTRAVENE OR CONSTITUTE A DEFAULT UNDER ANY PROVISION OF
MATERIAL LAW OR ANY JUDGMENT, INJUNCTION, ORDER OR DECREE BINDING UPON ANY MAKER
OR ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF ANY MAKER, (B) CONTRAVENE OR
CONSTITUTE A DEFAULT UNDER ANY COVENANT, INDENTURE OR AGREEMENT OF OR AFFECTING
ANY MAKER OR ANY OF ITS PROPERTY, OR (C) RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY PROPERTY OF ANY MAKER OTHER THAN THE LIENS GRANTED IN FAVOR OF
THE PAYEE PURSUANT TO THE NOTE AND LIENS GRANTED TO THE FIRST LIEN SECURED
PARTY.


 


(E)                                  SUBSIDIARIES.  SCHEDULE 10(E) SETS FORTH
FOR EACH SUBSIDIARY OF BIO-KEY (I) ITS NAME AND JURISDICTION OF INCORPORATION,
(II) THE NUMBER OF AUTHORIZED SHARES FOR EACH CLASS OF ITS CAPITAL STOCK AND
(III) THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF EACH CLASS OF ITS CAPITAL
STOCK, THE NAMES AND HOLDERS THEREOF AND THE NUMBER OF SHARES HELD BY SUCH
HOLDER.


 


(F)                                    PLEDGE.


 


(I)                                     SCHEDULE 10(F) COMPLETELY AND ACCURATELY
IDENTIFIES, AS OF THE DATE HEREOF, (I) THE NUMBER OF ISSUED AND OUTSTANDING
EQUITY INTERESTS OF EACH ISSUER HELD BY THE PLEDGOR AND (II) THE PERCENTAGE OF
THE PLEDGOR’S OWNERSHIP OF THE AGGREGATE ISSUED AND OUTSTANDING EQUITY INTERESTS
OF EACH ISSUER.  EACH PLEDGED SECURITY HAS BEEN DULY AND VALIDLY AUTHORIZED AND
ISSUED TO THE PLEDGOR AND, IF APPLICABLE, IS FULLY PAID AND NON-ASSESSABLE.

 

11

--------------------------------------------------------------------------------


 


(II)                                  THE DELIVERY OF THE PLEDGED SECURITIES TO
THE PAYEE AND THE CONTINUED POSSESSION OF SUCH PLEDGED SECURITIES BY PAYEE (AND,
WITH RESPECT TO PLEDGED SECURITIES CONSISTING OF MEMBERSHIP INTERESTS OR
PARTNERSHIP INTERESTS, THE TIMELY AND PROPER FILING IN THE APPROPRIATE FILING
OFFICE OF A UCC FINANCING STATEMENT DESCRIBING THE SAME AS COLLATERAL) IS
EFFECTIVE TO CREATE A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN
THE PLEDGED COLLATERAL, FREE OF ANY ADVERSE CLAIM IN FAVOR OF PAYEE, OTHER THAN
THE CLAIMS OF THE FIRST LIEN SECURED PARTY.  SUBJECT ONLY TO (I) THE
CONSUMMATION OF THE DELIVERY DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE
(AND, IF APPLICABLE, THE TIMELY AND PROPER FILING OF A FINANCING STATEMENT
DESCRIBED IN SUCH SENTENCE) AND (II) CLAIMS OF THE FIRST LIEN SECURED PARTY, THE
PAYEE HAS A VALID AND PERFECTED SECOND PRIORITY SECURITY INTEREST IN THE PLEDGED
COLLATERAL AND SUCH SECURITY INTEREST IS ENTITLED TO ALL OF THE RIGHTS,
PRIORITIES AND BENEFITS AFFORDED BY THE UCC OR OTHER APPLICABLE LAW AS ENACTED
IN ANY RELEVANT JURISDICTION WHICH RELATES TO PERFECTED SECURITY INTERESTS.


 


(III)                               EXCEPT AS SET FORTH ON THE SCHEDULE 10(F),
NO PLEDGED SECURITY CONSISTING OF EITHER (I) A MEMBERSHIP INTEREST IN AN ISSUER
THAT IS A LIMITED LIABILITY COMPANY OR (II) A PARTNERSHIP INTEREST IN AN ISSUER
THAT IS A PARTNERSHIP PROVIDES BY ITS TERMS THAT IT IS A “SECURITY” GOVERNED BY
ARTICLE 8 OF THE UCC.


 


(IV)                              NONE OF THE PLEDGED SECURITIES CONSTITUTES
MARGIN STOCK, AS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.


 


(G)                                 FULL DISCLOSURE.  THE STATEMENTS AND
INFORMATION FURNISHED BY OR ON BEHALF OF ANY MAKER TO THE PAYEE IN CONNECTION
WITH THE NEGOTIATION OF THIS NOTE AND THE OTHER DOCUMENTS PROVIDED IN CONNECTION
HEREWITH AND THE COMMITMENTS BY THE PAYEE TO PROVIDE THE FINANCING CONTEMPLATED
HEREBY DO NOT CONTAIN ANY UNTRUE STATEMENTS OF A MATERIAL FACT OR OMIT A
MATERIAL FACT NECESSARY TO MAKE THE MATERIAL STATEMENTS CONTAINED HEREIN OR
THEREIN NOT MISLEADING.


 


(H)                                 LOCATION OF EQUIPMENT AND INVENTORY.  ALL OF
THE EQUIPMENT AND INVENTORY OF EACH MAKER ARE LOCATED AT THE PLACES SPECIFIED IN
SCHEDULE 10(H) HERETO.  THE CHIEF PLACE OF BUSINESS AND THE CHIEF EXECUTIVE
OFFICE OF EACH MAKER AND THE OFFICE WHERE EACH MAKER KEEPS ITS RECORDS
CONCERNING THE RECEIVABLES, AND THE ORIGINALS OF ALL CHATTEL PAPER THAT EVIDENCE
RECEIVABLES, ARE LOCATED AT ITS ADDRESS SPECIFIED IN SCHEDULE 10(H) HERETO.


 


(I)                                     NO MATERIAL ADVERSE CHANGE.  SINCE
MARCH 31, 2004, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT.


 


(J)                                     GOVERNMENT AUTHORITY AND LICENSING. 
EACH MAKER HAS RECEIVED ALL LICENSES, PERMITS, AND APPROVALS OF ALL FEDERAL,
STATE, AND LOCAL GOVERNMENTAL AUTHORITIES, IF ANY, NECESSARY TO CONDUCT ITS
BUSINESSES, IN EACH CASE WHERE THE FAILURE TO OBTAIN OR MAINTAIN THE SAME COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO INVESTIGATION
OR PROCEEDING WHICH IS REASONABLY LIKELY TO BE ADVERSELY DETERMINED AND, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN REVOCATION OR
DENIAL OF ANY SUCH LICENSE, PERMIT OR APPROVAL IS PENDING, OR, TO THE KNOWLEDGE
OF ANY MAKER, THREATENED.

 

12

--------------------------------------------------------------------------------


 


(K)                                  GOOD TITLE.  EACH MAKER HAS GOOD AND
DEFENSIBLE TITLE TO (OR VALID LEASEHOLD INTERESTS IN OR OTHER RIGHTS TO USE) ITS
ASSETS AS REFLECTED ON THE MOST RECENT CONSOLIDATED BALANCE SHEET, FREE AND
CLEAR OF ANY LIEN, SECURITY INTEREST, OPTION OR OTHER CHARGE OR ENCUMBRANCE,
EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS NOTE AND THE SENIOR NOTE. 
THERE IS NO EFFECTIVE FINANCING STATEMENT OR OTHER DOCUMENT SIMILAR IN EFFECT
COVERING ALL OR ANY PART OF THE COLLATERAL IS ON FILE IN ANY RECORDING OFFICE,
EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE PAYEE RELATING TO THIS NOTE
AND EXCEPT WITH RESPECT TO THE SENIOR NOTE.  ALL FACILITIES, MACHINERY,
EQUIPMENT, FIXTURES, VEHICLES AND OTHER PROPERTIES OWNED, LEASED OR USED BY THE
MAKERS ARE IN GOOD OPERATING CONDITION AND REPAIR AND ARE REASONABLY FIT AND
USABLE FOR THE PURPOSES FOR WHICH THEY ARE BEING USED.  EACH MAKER IS IN
COMPLIANCE WITH ALL MATERIAL TERMS OF EACH LEASE TO WHICH IT IS A PARTY OR IS
OTHERWISE BOUND.


 


(L)                                     TAXES.  EACH MAKER HAS TIMELY FILED ALL
TAX RETURNS (FEDERAL, STATE AND LOCAL) REQUIRED TO BE FILED BY IT.  ALL TAXES
SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS, ANY ASSESSMENTS IMPOSED, AND ALL
OTHER TAXES DUE AND PAYABLE BY EACH MAKER ON OR BEFORE THE EFFECTIVE DATE, HAVE
BEEN PAID OR WILL BE PAID PRIOR TO THE TIME THEY BECOME DELINQUENT.  EXCEPT AS
SET FORTH ON SCHEDULE 10(L), NO MAKER HAS BEEN ADVISED:


 


(I)                                     THAT ANY OF ITS RETURNS, FEDERAL, STATE
OR OTHER, HAVE BEEN OR ARE BEING AUDITED AS OF THE DATE HEREOF; OR


 


(II)                                  OF ANY DEFICIENCY IN ASSESSMENT OR
PROPOSED JUDGMENT TO ITS FEDERAL, STATE OR OTHER TAXES.


 

No Maker has any knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date hereof that is not adequately provided for.

 


(M)                               APPROVALS.  NO AUTHORIZATION, CONSENT, LICENSE
OR EXEMPTION FROM, OR FILING OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL
DEPARTMENT, AGENCY OR INSTRUMENTALITY, NOR ANY APPROVAL OR CONSENT OF ANY OTHER
PERSON, IS OR WILL BE NECESSARY TO THE VALID EXECUTION, DELIVERY OR PERFORMANCE
BY EACH MAKER OF THIS NOTE OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION
HEREWITH, EXCEPT FOR SUCH APPROVALS WHICH HAVE BEEN OBTAINED PRIOR TO THE DATE
OF THIS NOTE AND REMAIN IN FULL FORCE AND EFFECT.


 


(N)                                 TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET
FORTH ON SCHEDULE 10(N), NO MAKER IS A PARTY TO ANY CONTRACTS OR AGREEMENTS WITH
ANY OF ITS AFFILIATES ON TERMS AND CONDITIONS WHICH ARE LESS FAVORABLE IN ANY
MATERIAL RESPECT TO SUCH MAKER THAN WOULD BE USUAL AND CUSTOMARY IN SIMILAR
CONTRACTS OR AGREEMENTS BETWEEN PERSONS NOT AFFILIATED WITH EACH OTHER.


 


(O)                                 INVESTMENT COMPANY; PUBLIC UTILITY HOLDING
COMPANY.  NO MAKER IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, OR A “PUBLIC UTILITY HOLDING COMPANY” WITHIN THE MEANING OF THE
PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


(P)                                 ERISA.  EACH MAKER AND EACH OTHER MEMBER OF
ITS CONTROLLED GROUP HAS FULFILLED IN ALL MATERIAL RESPECTS ITS OBLIGATIONS
UNDER THE MINIMUM FUNDING STANDARDS OF AND IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ERISA AND THE CODE TO THE EXTENT APPLICABLE TO IT AND HAS NOT
INCURRED ANY MATERIAL LIABILITY TO THE PBGC OR A PLAN UNDER TITLE IV OF ERISA
OTHER THAN

 

13

--------------------------------------------------------------------------------


 


A LIABILITY TO THE PBGC OR A PLAN UNDER SECTION 4007 OF ERISA.  NO MAKER HAS ANY
MATERIAL CONTINGENT LIABILITIES WITH RESPECT TO ANY POST-RETIREMENT BENEFITS
UNDER A WELFARE PLAN, OTHER THAN LIABILITY FOR CONTINUATION COVERAGE DESCRIBED
IN ARTICLE 6 OF TITLE I OF ERISA.


 


(Q)                                 INTELLECTUAL PROPERTY.


 


(I)                                     EACH MAKER OWNS OR POSSESSES SUFFICIENT
LEGAL RIGHTS TO ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES
NECESSARY FOR ITS BUSINESS AS NOW CONDUCTED AND TO EACH MAKER’S KNOWLEDGE, AS
PRESENTLY PROPOSED TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”), WITHOUT ANY
KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS.  THERE ARE NO OUTSTANDING OPTIONS,
LICENSES OR AGREEMENTS OF ANY KIND RELATING TO THE FOREGOING PROPRIETARY RIGHTS,
NOR IS ANY MAKER BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF
ANY KIND WITH RESPECT TO THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS
AND PROCESSES OF ANY OTHER PERSON OR ENTITY OTHER THAN SUCH LICENSES OR
AGREEMENTS ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.


 


(II)                                  NO MAKER HAS RECEIVED ANY COMMUNICATIONS
ALLEGING THAT IT HAS VIOLATED ANY OF THE PATENTS, TRADEMARKS, SERVICE MARKS,
TRADE NAMES, COPYRIGHTS OR TRADE SECRETS OR OTHER PROPRIETARY RIGHTS OF ANY
OTHER PERSON OR ENTITY, NOR IS ANY MAKER AWARE OF ANY BASIS THEREFOR.


 


(III)                               NO MAKER BELIEVES IT IS OR WILL BE NECESSARY
TO UTILIZE ANY INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION OF ANY OF
ITS EMPLOYEES MADE PRIOR TO THEIR EMPLOYMENT BY ANY MAKER, EXCEPT FOR
INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN RIGHTFULLY
ASSIGNED TO THE MAKERS


 


(R)                                    LITIGATION.  EXCEPT AS SET FORTH ON
SCHEDULE 10(R), THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING
OR, TO ANY MAKER’S KNOWLEDGE, CURRENTLY THREATENED AGAINST ANY MAKER THAT
PREVENTS THE MAKERS FROM ENTERING INTO THIS NOTE, FROM CONSUMMATING THE
TRANSACTIONS CONTEMPLATED HEREBY OR WHICH HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, NOR IS ANY MAKER AWARE THAT THERE
IS ANY BASIS TO ASSERT ANY OF THE FOREGOING.  NO MAKER IS A PARTY OR SUBJECT TO
THE PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT
OR GOVERNMENT AGENCY OR INSTRUMENTALITY.  THERE IS NO ACTION, SUIT, PROCEEDING
OR INVESTIGATION BY ANY MAKER CURRENTLY PENDING OR WHICH ANY MAKER INTENDS TO
INITIATE.


 


(S)                                  SEC REPORTS.  BIO-KEY HAS FILED ALL PROXY
STATEMENTS, REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE
EXCHANGE ACT.  EACH FILING MADE WITH THE SEC SINCE JANUARY 1, 2004 (THE “SEC
REPORTS”) WAS, AT THE TIME OF ITS FILING, IN SUBSTANTIAL COMPLIANCE WITH THE
REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE OF THE SEC REPORTS, NOR THE
FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED IN THE SEC REPORTS, AS OF
THEIR RESPECTIVE FILING DATES, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.

 

14

--------------------------------------------------------------------------------


 


(T)                                    ENVIRONMENTAL AND SAFETY LAWS.  NO MAKER
IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW OR REGULATION RELATING TO THE
ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO ITS KNOWLEDGE, NO MATERIAL
EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY WITH ANY SUCH EXISTING
STATUTE, LAW OR REGULATION.  EXCEPT AS SET FORTH ON SCHEDULE 10(T), NO HAZARDOUS
MATERIALS ARE USED OR HAVE BEEN USED, STORED, OR DISPOSED OF BY THE MAKERS OR,
TO THE MAKER’S KNOWLEDGE, BY ANY OTHER PERSON ON ANY PROPERTY OWNED, LEASED OR
USED BY THE MAKERS.


 


(U)                                 OTHER AGREEMENTS.  ANY MAKER IS IN DEFAULT
UNDER THE TERMS OF ANY COVENANT, INDENTURE OR AGREEMENT OF OR AFFECTING ANY
MAKER OR ANY OF ITS PROPERTY, WHICH DEFAULT IF UNCURED COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(V)                                 NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


 


(W)                               CONDITIONS PRECEDENT. THERE ARE NO CONDITIONS
PRECEDENT TO THE EFFECTIVENESS OF THIS NOTE THAT HAVE NOT BEEN SATISFIED OR
WAIVED.


 


11.                                 COVENANTS.  EACH MAKER AGREES THAT, UNTIL
THIS NOTE IS INDEFEASIBLY PAID IN FULL IN CASH AND CANCELLED, EXCEPT TO THE
EXTENT COMPLIANCE IN ANY CASE OR CASES IS WAIVED IN WRITING PURSUANT TO THE
TERMS OF SECTION 19 HEREOF:


 


(A)                                  MAINTENANCE OF BUSINESS.  EACH MAKER SHALL,
PRESERVE AND MAINTAIN ITS EXISTENCE AND SHALL NOT MATERIALLY ALTER OR CHANGE THE
SCOPE OF THE BUSINESS OF THE MAKERS.  EACH MAKER SHALL PRESERVE AND KEEP IN
FORCE AND EFFECT ALL LICENSES, PERMITS, FRANCHISES, APPROVALS, PATENTS,
TRADEMARKS, TRADE NAMES, TRADE STYLES, COPYRIGHTS, AND OTHER PROPRIETARY RIGHTS
NECESSARY TO THE PROPER CONDUCT OF ITS BUSINESS.


 


(B)                                 MAINTENANCE OF PROPERTIES.  EACH MAKER WILL
KEEP ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, REASONABLE WEAR
AND TEAR EXCEPTED, AND FROM TIME TO TIME MAKE ALL NEEDFUL AND PROPER REPAIRS,
RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO; AND EACH MAKER WILL
AT ALL TIMES COMPLY WITH EACH PROVISION OF ALL LEASES TO WHICH IT IS A PARTY OR
UNDER WHICH IT OCCUPIES PROPERTY IF THE BREACH OF SUCH PROVISION COULD, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)                                  TAXES AND ASSESSMENTS.  EACH MAKER SHALL
DULY PAY AND DISCHARGE ALL MATERIAL TAXES, RATES, ASSESSMENTS, FEES, AND
GOVERNMENTAL CHARGES UPON OR AGAINST IT OR ITS PROPERTY, IN EACH CASE BEFORE THE
SAME BECOME DELINQUENT AND BEFORE PENALTIES ACCRUE THEREON, UNLESS AND TO THE
EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS WHICH PREVENT ENFORCEMENT OF THE MATTER UNDER CONTEST AND PRECLUDE
INTERFERENCE WITH THE OPERATION OF ITS BUSINESS AND ADEQUATE RESERVES ARE
PROVIDED THEREFOR.


 


(D)                                 INSURANCE.  EACH MAKER WILL KEEP ITS ASSETS
WHICH ARE OF AN INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND AND REPUTABLE
INSURERS AGAINST LOSS OR DAMAGE BY FIRE, EXPLOSION AND OTHER RISKS CUSTOMARILY
INSURED AGAINST BY COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED AS THE
MAKERS, AND THE EACH MAKER WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, INSURANCE AGAINST OTHER HAZARDS AND RISKS AND LIABILITY TO PERSONS AND
PROPERTY TO THE EXTENT AND IN THE MANNER WHICH BIO-KEY REASONABLY BELIEVES IS
CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED AS THE MAKERS AND
TO THE EXTENT AVAILABLE ON COMMERCIALLY

 

15

--------------------------------------------------------------------------------


 


REASONABLE TERMS. THE MAKERS WILL JOINTLY AND SEVERALLY BEAR THE FULL RISK OF
LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT TO THE COLLATERAL.  AT
THE EACH MAKER’S JOINT AND SEVERAL COST AND EXPENSE IN AMOUNTS AND WITH CARRIERS
REASONABLY ACCEPTABLE TO PAYEE, EACH MAKER SHALL (I) KEEP ALL ITS INSURABLE
PROPERTIES AND PROPERTIES IN WHICH IT HAS AN INTEREST INSURED AGAINST THE
HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE HAZARDS COVERED BY EXTENDED
COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR SUCH AMOUNTS, AS IS CUSTOMARY
IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO THE BUSINESS OF THE
MAKERS, INCLUDING BUSINESS INTERRUPTION INSURANCE; (II) MAINTAIN A BOND IN SUCH
AMOUNTS AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR
TO THE BUSINESS OF THE MAKERS INSURING AGAINST LARCENY, EMBEZZLEMENT OR OTHER
CRIMINAL MISAPPROPRIATION OF INSURED’S OFFICERS AND EMPLOYEES WHO MAY EITHER
SINGLY OR JOINTLY WITH OTHERS AT ANY TIME HAVE ACCESS TO THE ASSETS OR FUNDS OF
THE MAKERS EITHER DIRECTLY OR THROUGH GOVERNMENTAL AUTHORITY TO DRAW UPON SUCH
FUNDS OR TO DIRECT GENERALLY THE DISPOSITION OF SUCH ASSETS; (III) MAINTAIN
PUBLIC AND PRODUCT LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH
OR PROPERTY DAMAGE SUFFERED BY OTHERS; (IV) MAINTAIN ALL SUCH WORKER’S
COMPENSATION OR SIMILAR INSURANCE AS MAY BE REQUIRED UNDER THE LAWS OF ANY STATE
OR JURISDICTION IN WHICH THE MAKERS ARE ENGAGED IN BUSINESS; AND (V) FURNISH
PAYEE WITH (X) COPIES OF ALL POLICIES AND EVIDENCE OF THE MAINTENANCE OF SUCH
POLICIES AT LEAST THIRTY (30) DAYS BEFORE ANY EXPIRATION DATE, (Y) EXCEPTING THE
MAKER’S WORKERS’ COMPENSATION POLICY, FROM AND AFTER DISCHARGE OF THE SENIOR
LENDER CLAIMS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) ENDORSEMENTS TO SUCH
POLICIES NAMING PAYEE AS “CO-INSURED” OR “ADDITIONAL INSURED” AND APPROPRIATE
LOSS PAYABLE ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO PAYEE, NAMING
PAYEE AS LOSS PAYEE, AND (Z) EVIDENCE THAT AS TO PAYEE THE INSURANCE COVERAGE
SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR NEGLECT OF THE MAKERS, AND
THE INSURER WILL PROVIDE PAYEE WITH AT LEAST THIRTY (30) DAYS NOTICE PRIOR TO
CANCELLATION.  THE MAKERS SHALL INSTRUCT THE INSURANCE CARRIERS THAT IN THE
EVENT OF ANY LOSS THEREUNDER, THE CARRIERS SHALL MAKE PAYMENT FOR SUCH LOSS TO
THE MAKERS AND PAYEE JOINTLY.  IN THE EVENT THAT AS OF THE DATE OF RECEIPT OF
EACH LOSS RECOVERY UPON ANY SUCH INSURANCE, THE PAYEE HAS NOT DECLARED AN EVENT
OF DEFAULT, THEN THE MAKERS SHALL BE PERMITTED TO DIRECT THE APPLICATION OF SUCH
LOSS RECOVERY PROCEEDS TOWARD INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT THAT
WOULD COMPRISE COLLATERAL, WITH ANY SURPLUS FUNDS TO BE APPLIED TOWARD PAYMENT
OF THE OBLIGATIONS OF THE MAKERS TO PAYEE.  IN THE EVENT THAT PAYEE HAS PROPERLY
DECLARED AN EVENT OF DEFAULT, THEN ALL LOSS RECOVERIES RECEIVED BY PAYEE UPON
ANY SUCH INSURANCE THEREAFTER MAY BE APPLIED TO THE OBLIGATIONS OF THE MAKERS
HEREUNDER, IN SUCH ORDER AS THE PAYEE MAY DETERMINE.  ANY SURPLUS (FOLLOWING
SATISFACTION OF ALL OBLIGATIONS OF MAKER TO PAYEE) SHALL BE PAID BY PAYEE TO THE
MAKERS OR APPLIED AS MAY BE OTHERWISE REQUIRED BY LAW.  ANY DEFICIENCY THEREON
SHALL BE PAID BY THE MAKERS TO PAYEE ON DEMAND.


 


(E)                                  INSPECTION.  EACH MAKER SHALL PERMIT THE
PAYEE, AND EACH OF ITS DULY AUTHORIZED REPRESENTATIVES AND AGENTS TO VISIT AND
INSPECT ANY OF ITS PROPERTY, CORPORATE BOOKS, AND FINANCIAL RECORDS, TO EXAMINE
AND MAKE COPIES OF ITS BOOKS OF ACCOUNTS AND OTHER FINANCIAL RECORDS, AND TO
DISCUSS ITS AFFAIRS, FINANCES, AND ACCOUNTS WITH, AND TO BE ADVISED AS TO THE
SAME BY, ITS OFFICERS, EMPLOYEES AND INDEPENDENT PUBLIC ACCOUNTANTS (AND BY THIS
PROVISION EACH MAKER HEREBY AUTHORIZES SUCH ACCOUNTANTS TO DISCUSS WITH THE
PAYEE THE FINANCES AND AFFAIRS OF THE MAKERS) UPON REASONABLE NOTICE AND AT SUCH
REASONABLE TIMES AND INTERVALS AS THE PAYEE MAY REASONABLY DESIGNATE.

 

16

--------------------------------------------------------------------------------


 


(F)                                    INTELLECTUAL PROPERTY.  EACH MAKER SHALL
MAINTAIN IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS AND FRANCHISES AND ALL
LICENSES AND OTHER RIGHTS TO USE INTELLECTUAL PROPERTY OWNED OR POSSESSED BY IT
AND REASONABLY DEEMED TO BE NECESSARY TO THE CONDUCT OF ITS BUSINESS.


 


(G)                                 NAME CHANGE.  NO MAKER SHALL CHANGE ITS
NAME, FEIN, ORGANIZATIONAL IDENTIFICATION NUMBER, STATE OF ORGANIZATION OR
ORGANIZATIONAL IDENTITY; PROVIDED, HOWEVER, THAT ANY MAKER MAY CHANGE ITS NAME
UPON AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO PAYEE OF SUCH CHANGE AND
SO LONG AS, AT THE TIME OF SUCH WRITTEN NOTIFICATION, SUCH MAKER PROVIDES ANY
FINANCING STATEMENTS (OR OTHER PERFECTION DOCUMENT) NECESSARY TO PERFECT AND
CONTINUE PERFECTED THE PAYEE’S LIENS.


 


(H)                                 INDEBTEDNESS.  NO MAKER SHALL (I) CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS FOR BORROWED MONEY WHETHER
SECURED OR UNSECURED OTHER THAN (A) THE MAKERS’ INDEBTEDNESS FOR BORROWED MONEY
TO THE PAYEE AND THE FIRST LIEN SECURED PARTY, (B) INDEBTEDNESS FOR BORROWED
MONEY SET FORTH ON SCHEDULE 11(H) AND ANY REFINANCINGS OR REPLACEMENTS THEREOF
ON TERMS NO LESS FAVORABLE TO THE MAKER THAN SUCH INDEBTEDNESS BEING REFINANCED
OR REPLACED, AND (C) ANY INDEBTEDNESS FOR BORROWED MONEY INCURRED IN CONNECTION
WITH THE PURCHASE OF ASSETS IN THE ORDINARY COURSE OF BUSINESS, OR ANY
REFINANCINGS OR REPLACEMENTS THEREOF ON TERMS NO LESS FAVORABLE TO THE MAKER
THAN SUCH INDEBTEDNESS BEING REFINANCED OR REPLACED; (II) CANCEL ANY
INDEBTEDNESS FOR BORROWED MONEY OWING TO IT IN EXCESS OF $50,000 IN THE
AGGREGATE DURING ANY 12-MONTH PERIOD AND (III) ASSUME, GUARANTEE, ENDORSE OR
OTHERWISE BECOME DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY
OBLIGATIONS OF ANY OTHER PERSON, EXCEPT THE ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS BY THE MAKERS FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN
THE ORDINARY COURSE OF BUSINESS OR GUARANTEES OF INDEBTEDNESS OTHERWISE
PERMITTED TO BE OUTSTANDING PURSUANT TO THIS SECTION 11(H).


 

In the event of the conversion of the total aggregate principal amount of the
Senior Note into common stock of BIO-key in accordance with the terms thereof or
the full discharge of obligations under the Senior Note, the Makers may to incur
Indebtedness for Borrowed Money not permitted hereby by redeeming the Note at
its face amount, plus accrued but unpaid interest to the date of redemption.  In
order to redeem the Note the Makers shall either (A) replace the Hamilton LC to
the satisfaction of Hamilton County, in which case Payee shall retain all of its
interest in the collateral securing the Hamilton LC or (B) pay to Payee an
amount equal to the amount of collateral securing the Hamilton LC which shall
relieve Payee of any further liability to the issuer of the Hamilton LC, in
which event Payee shall, upon receipt from BIO-key of an additional amount in
cash equal to all interest accrued but unpaid under this Note, return this Note
to BIO-key for cancellation, release its security interest in the Common
Collateral and transfer its interest in the collateral securing the Hamilton LC
to BIO-key.

 


(I)                                     SUBSIDIARIES.  NO MAKER SHALL CREATE OR
ACQUIRE ANY SUBSIDIARY AFTER THE DATE HEREOF UNLESS (I) SUCH SUBSIDIARY IS A
WHOLLY-OWNED SUBSIDIARY OF A MAKER AND (II) SUCH SUBSIDIARY BECOMES PARTY TO
THIS NOTE (EITHER BY EXECUTING A COUNTERPART THEREOF OR AN ASSUMPTION OR JOINDER
AGREEMENT IN RESPECT THEREOF) AND, TO THE EXTENT REQUIRED BY THE PAYEE,
SATISFIES EACH CONDITION OF THIS NOTE AS IF SUCH SUBSIDIARY WERE A SUBSIDIARY ON
THE EFFECTIVE DATE.

 

17

--------------------------------------------------------------------------------


 


(J)                                     LIENS.  NO MAKER SHALL CREATE, INCUR OR
PERMIT TO EXIST ANY LIEN OF ANY KIND ON ANY PROPERTY OWNED BY ANY MAKER THAT
WOULD BE SENIOR TO OR PARI PASSUS WITH THE LIEN OF PAYEE GRANTED HEREUNDER,
OTHER THAN THE LIENS GRANTED IN FAVOR OR THE FIRST LIEN SECURED PARTY.


 


(K)                                  DIVIDENDS AND CERTAIN OTHER RESTRICTED
PAYMENTS.  NO MAKER SHALL (I) DECLARE OR PAY ANY DIVIDENDS ON OR MAKE ANY OTHER
DISTRIBUTIONS IN RESPECT OF ANY CLASS OR SERIES OF ITS CAPITAL STOCK OR OTHER
EQUITY INTERESTS, OTHER THAN DIVIDENDS PAID TO BIO-KEY BY PSG OR (II) DIRECTLY
OR INDIRECTLY PURCHASE, REDEEM, OR OTHERWISE ACQUIRE OR RETIRE ANY OF ITS
CAPITAL STOCK OR OTHER EQUITY INTERESTS OR ANY WARRANTS, OPTIONS, OR SIMILAR
INSTRUMENTS TO ACQUIRE THE SAME.


 


(L)                                     COMPLIANCE WITH LAWS.  (I) EACH MAKER
SHALL COMPLY IN ALL RESPECTS WITH THE REQUIREMENTS OF ALL FEDERAL, STATE, AND
LOCAL LAWS, RULES, REGULATIONS, ORDINANCES AND ORDERS (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL LAWS) APPLICABLE TO OR PERTAINING TO ITS PROPERTY OR
BUSINESS OPERATIONS, WHERE ANY SUCH NON-COMPLIANCE, INDIVIDUALLY OR IN THE
AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
RESULT IN A LIEN UPON ANY OF ITS PROPERTY OTHER THAN PERMITTED LIENS.


 


(M)                               HAMILTON SALES AGREEMENT.  BIO-KEY SHALL AND
SHALL CAUSE ITS AFFILIATES TO COMPLY IN ALL MATERIAL RESPECTS WITH TERMS AND
CONDITIONS OF THE HAMILTON SALES AGREEMENT.  IN THE EVENT OF A DEFAULT UNDER THE
HAMILTON SALES AGREEMENT THAT RESULTS IN A DRAW OF THE HAMILTON LC, OR ENTITLES
HAMILTON COUNTY TO DRAW THE HAMILTON LC, PAYEE SHALL HAVE THE RIGHT TO COMPLETE,
OR ARRANGE FOR A THIRD PARTY TO COMPLETE, PERFORMANCE UNDER THE HAMILTON SALES
AGREEMENT, SUBJECT ONLY TO THE APPROVAL OF HAMILTON COUNTY (THE “PERFORMANCE
REMEDY”).  IN ANY SUCH CASE, PAYEE SHALL BE ENTITLED TO RECOVER FROM HAMILTON
COUNTY ANY AMOUNTS PAID TO HAMILTON COUNTY UNDER THE HAMILTON LC.  MAKERS SHALL
PROVIDE TO PAYEE A COPY OF ALL NOTICES DELIVERED TO HAMILTON COUNTY OR RECEIVED
BY MAKERS UNDER THE HAMILTON SALES AGREEMENT, INCLUDING, WITHOUT LIMITATION,
NOTICES DELIVERED UNDER SECTION 43 OF THE HAMILTON SALES AGREEMENT, AT THE TIME
SUCH NOTICES ARE RECEIVED OR DELIVERED, AS THE CASE MAY BE, AND PAYEE SHALL
CONTINUE TO BE LISTED AS A PARTY REQUIRED TO RECEIVE COPIES OF ALL NOTICES FROM
MAKERS OR HAMILTON COUNTY UNDER THE HAMILTON SALES AGREEMENT.  BIO-KEY WILL
NOTIFY PAYEE IMMEDIATELY OF ANY DRAW OF, OR NOTICE OF INTENT TO DRAW, THE
HAMILTON LC, AS WELL AS THE OCCURRENCE OF ANY EVENT OF DEFAULT, INCLUDING ANY
MATTER THAT, WITH THE PASSAGE OF TIME, WOULD CONSTITUTE AN EVENT OF DEFAULT). 
PAYEE SHALL BE ENTITLED TO PARTICIPATE IN ANY DISPUTE RESOLUTION CONDUCTED UNDER
SECTION 43 OF THE HAMILTON SALES AGREEMENT.  IN ADDITION, BIO-KEY WILL PROVIDE
PAYEE WITH WRITTEN NOTICE OF ANY EVENT, OCCURRENCE OR OMISSION, PROMPTLY
FOLLOWING SUCH EVENT, OCCURRENCE OR OMISSION, WHICH HAS HAD OR IS REASONABLY
LIKELY TO HAVE AN ADVERSE EFFECT ON MAKER’S ABILITY TO SATISFY THE TERMS AND
CONDITIONS OF THE HAMILTON SALES AGREEMENT.


 


(N)                                 HAMILTON LC.  EACH MAKER SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, AT ITS SOLE COST AND EXPENSE, A
PERFORMANCE BOND OR STANDBY LETTER OF CREDIT AS PROMPTLY AS POSSIBLE THAT IS
SATISFACTORY TO HAMILTON COUNTY AS A REPLACEMENT FOR THE HAMILTON LC.  IF MAKERS
ARE UNABLE TO SECURE SUCH BOND OR OTHER REPLACEMENT SECURITY WITHIN A REASONABLE
TIME AFTER THE DATE HEREOF, EACH MAKER SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN, AT ITS SOLE COST AND EXPENSE, A BOND, ISSUED BY A SURETY
REASONABLY SATISFACTORY TO PAYEE, TO ENSURE THAT PAYEE WILL RECEIVE FULL
REIMBURSEMENT IN THE EVENT OF A DRAW OF THE HAMILTON LC.

 

18

--------------------------------------------------------------------------------


 


(O)                                 REORGANIZATIONS.  NO MAKER SHALL LIQUIDATE,
DISSOLVE OR EFFECT A MATERIAL REORGANIZATION (IT BEING UNDERSTOOD THAT IN NO
EVENT SHALL ANY MAKER DISSOLVE, LIQUIDATE OR MERGE WITH ANY OTHER PERSON OR
ENTITY (UNLESS THE MAKER IS THE SURVIVING ENTITY);


 


(P)                                 OTHER AGREEMENTS.  NO MAKER SHALL BECOME
SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY WAY OF AMENDMENT TO OR
MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS TERMS WOULD (UNDER ANY
CIRCUMSTANCES) RESTRICT ANY MAKER FROM PERFORMING THE PROVISIONS OF THIS NOTE OR
ANY OF THE AGREEMENTS OR DOCUMENTS CONTEMPLATED HEREBY.


 


(Q)                                 LEGAL OPINION.  ON OR BEFORE OCTOBER 7,
2004, THE MAKERS SHALL DELIVER TO PAYEE AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO PAYEE.


 


12.                                 REPLACEMENT OF LOST NOTE.  UPON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE MAKERS OF THE MUTILATION, DESTRUCTION,
LOSS OR THEFT OF THIS NOTE AND THE OWNERSHIP THEREOF, AND, IN THE CASE OF ANY
SUCH MUTILATION, UPON SURRENDER AND CANCELLATION OF THIS NOTE, THE MAKERS SHALL,
UPON THE WRITTEN REQUEST OF THE HOLDER OF THE NOTE, EXECUTE AND DELIVER IN
REPLACEMENT THEREOF A NEW NOTE IN THE SAME FORM, IN THE SAME ORIGINAL PRINCIPAL
AMOUNT AND DATED THE SAME DATE AS THIS NOTE SO MUTILATED, DESTROYED, LOST OR
STOLEN, AND SUCH NOTE SO MUTILATED, DESTROYED, LOST OR STOLEN SHALL THEN BE
DEEMED NO LONGER OUTSTANDING HEREUNDER.


 


13.                                 ASSIGNMENT OF NOTE.  THE PAYEE SHALL HAVE
THE RIGHT AT ANY TIME TO SELL, ASSIGN, TRANSFER OR NEGOTIATE ALL OR ANY PART OF
ITS RIGHTS AND OBLIGATIONS UNDER THE NOTE AND RELATED DOCUMENTS.  THE MAKERS
SHALL EXECUTE AND DELIVER REPLACEMENT NOTE(S) IN ORDER TO AFFECT SUCH
ASSIGNMENT.


 


14.                                 EVENTS OF DEFAULT.


 


(A)                                  DEFINITION.  FOR PURPOSES OF THIS NOTE, AN
“EVENT OF DEFAULT” SHALL BE DEEMED TO HAVE OCCURRED IF:


 


(I)                                     ANY MAKER FAILS TO PAY WHEN DUE THE FULL
AMOUNT OF PRINCIPAL OR ANY INTEREST OR FEES ON THIS NOTE, AS REQUIRED BY
SECTIONS 4 AND 5 OR AS OTHERWISE REQUIRED BY THE PROVISIONS OF THIS NOTE AND
SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF THREE (3) DAYS FOLLOWING THE DATE
UPON WHICH ANY SUCH PAYMENT WAS DUE;


 


(II)                                  ANY MAKER FAILS TO COMPLY IN ANY MATERIAL
RESPECT WITH ANY PROVISION OF THIS NOTE AND SUCH FAILURE REMAINS UNREMEDIED FOR
FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF, OR IN THE CASE OF FAILURE TO
DELIVER A REQUIRED NOTICE, THREE (3) DAYS IF SUCH NOTICE RELATES TO AN EVENT OR
OCCURRENCE THAT CONSTITUTES, OR WITH THE PASSAGE OF TIME WOULD CONSTITUTE, AN
EVENT OF DEFAULT, OR TEN (10) DAYS FOR ANY OTHER NOTICE;


 


(III)                               ANY REPRESENTATION OR WARRANTY MADE HEREIN
OR IN ANY OTHER DOCUMENT OR IN ANY CERTIFICATE FURNISHED TO THE PAYEE PURSUANT
HERETO OR THERETO OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY PROVES UNTRUE IN ANY MATERIAL RESPECT AS OF THE DATE OF THE ISSUANCE OR
MAKING OR DEEMED MAKING THEREOF;


 


(IV)                              THIS NOTE OR ANY OF THE DOCUMENTS CONTEMPLATED
HEREBY SHALL FOR ANY REASON NOT BE OR SHALL CEASE TO BE IN FULL FORCE AND EFFECT
OR ARE DECLARED TO BE NULL AND


 


19

--------------------------------------------------------------------------------



 


VOID, OR THE NOTE SHALL FOR ANY REASON FAIL TO CREATE A VALID AND PERFECTED
SECOND PRIORITY LIEN IN FAVOR OF THE PAYEE IN THE COLLATERAL PURPORTED TO BE
COVERED HEREBY EXCEPT AS EXPRESSLY PERMITTED BY THE TERMS HEREOF, OR ANY MAKER
TAKES ANY ACTION FOR THE PURPOSE OF TERMINATING, REPUDIATING OR RESCINDING THE
NOTE OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH BY IT OR ANY OF ITS
OBLIGATIONS HEREUNDER OR THEREUNDER;


 


(V)                                 DEFAULT SHALL OCCUR UNDER ANY INDEBTEDNESS
FOR BORROWED MONEY ISSUED, ASSUMED OR GUARANTEED BY ANY MAKER OR UNDER ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT UNDER WHICH THE SAME MAY BE ISSUED, AND
SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF TIME SUFFICIENT TO PERMIT THE
ACCELERATION OF THE MATURITY OF ANY SUCH INDEBTEDNESS FOR BORROWED MONEY
(WHETHER OR NOT SUCH MATURITY IS IN FACT ACCELERATED), OR ANY SUCH INDEBTEDNESS
FOR BORROWED MONEY SHALL NOT BE PAID WHEN DUE (WHETHER BY DEMAND, LAPSE OF TIME,
ACCELERATION OR OTHERWISE);


 


(VI)                              ANY JUDGMENT OR JUDGMENTS, WRIT OR WRITS OR
WARRANT OR WARRANTS OF ATTACHMENT, OR ANY SIMILAR PROCESS OR PROCESSES, SHALL BE
ENTERED OR FILED AGAINST ANY MAKER, OR AGAINST ANY OF ITS PROPERTY, IN ANY
AGGREGATE AMOUNT IN EXCESS OF $50,000 (EXCEPT TO THE EXTENT FULLY COVERED BY
INSURANCE PURSUANT TO WHICH THE INSURER HAS NOT DENIED OR DISPUTED COVERAGE),
AND WHICH REMAINS UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF
THIRTY (30) DAYS;


 


(VII)                           A CHANGE OF CONTROL OCCURS;


 


(VIII)                        ANY MAKER SHALL (A) HAVE ENTERED INVOLUNTARILY
AGAINST IT AN ORDER FOR RELIEF UNDER THE UNITED STATES BANKRUPTCY CODE, AS
AMENDED, (B) NOT PAY, OR ADMIT IN WRITING ITS INABILITY TO PAY, ITS DEBTS
GENERALLY AS THEY BECOME DUE, (C) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, (D) APPLY FOR, SEEK, CONSENT TO OR ACQUIESCE IN, THE APPOINTMENT OF A
RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR IT OR
ANY SUBSTANTIAL PART OF ITS PROPERTY, (E) INSTITUTE ANY PROCEEDING SEEKING TO
HAVE ENTERED AGAINST IT AN ORDER FOR RELIEF UNDER THE UNITED STATES BANKRUPTCY
CODE, AS AMENDED, TO ADJUDICATE IT INSOLVENT, OR SEEKING DISSOLUTION, WINDING
UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION OF IT OR
ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR
RELIEF OF DEBTORS OR FAIL TO FILE AN ANSWER OR OTHER PLEADING DENYING THE
MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING FILED AGAINST IT, (F) TAKE ANY
ACTION AUTHORIZING OF ANY MATTER DESCRIBED IN PARTS (A) THROUGH (E) ABOVE, OR
(G) FAIL TO CONTEST IN GOOD FAITH ANY APPOINTMENT OR PROCEEDING DESCRIBED IN
SECTION 14(A)(IX) HEREOF;


 


(IX)                                A CUSTODIAN, RECEIVER, TRUSTEE, EXAMINER,
LIQUIDATOR OR SIMILAR OFFICIAL SHALL BE APPOINTED FOR ANY MAKER, OR ANY
SUBSTANTIAL PART OF ANY OF ITS PROPERTY, OR A PROCEEDING DESCRIBED IN
SECTION 14(A)(VIII)(E) SHALL BE INSTITUTED AGAINST ANY MAKER;


 


(X)                                   ANY MAKER FAILS TO MAKE ANY PAYMENT IN
RESPECT OF ANY INDEBTEDNESS FOR BORROWED MONEY HAVING AN AGGREGATE PRINCIPAL
AMOUNT OF MORE THAN $100,000 WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT ACCELERATION, DEMAND OR OTHERWISE) AND SUCH FAILURE CONTINUES AFTER
THE APPLICABLE GRACE OR NOTICE PERIOD, IF ANY;

 

20

--------------------------------------------------------------------------------


 


(XI)                                ANY TERMINATION OF THE HAMILTON SALES
AGREEMENT THAT DOES NOT INVOLVE A RELEASE (WITHOUT ANY DRAW) OF THE HAMILTON LC
OR ANY DISPUTE, DISAGREEMENT OR CLAIM OF BREACH, NON-PERFORMANCE OR REPUDIATION
UNDER THE HAMILTON SALES AGREEMENT BETWEEN HAMILTON COUNTY AND MAKERS SHALL HAVE
ARISEN AND NOT HAVE BEEN RESOLVED WITHIN THE TIME (AN IN A MANNER) ALLOWED FOR
REMEDY OR CURE BY MAKERS OF SUCH DISPUTE, DISAGREEMENT OR CLAIM OF BREACH,
NON-PERFORMANCE OR REPUDIATION; OR


 


(XII)                             MAKERS RECEIVE ANY NOTICE FROM HAMILTON COUNTY
OR FROM THE ISSUER OF THE HAMILTON LC OF ANY INTENTION TO DRAW THE LOC.


 


(B)                                 CONSEQUENCES OF EVENTS OF DEFAULT.  SUBJECT
IN EACH INSTANCE TO THE TERMS OF THE INTERCREDITOR AGREEMENT REFERRED TO IN
SECTION 9 ABOVE:


 


(I)                                     IF ANY EVENT OF DEFAULT OF THE TYPE
DESCRIBED IN SECTION 14(A)(I), (II), (III), (IV), (V), (VII), (X), (XI) OR (XII)
HAS OCCURRED, THE HOLDER OF THIS NOTE MAY DECLARE ALL OR ANY PORTION OF THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (TOGETHER WITH ALL ACCRUED INTEREST
AND FEES THEREON) DUE AND PAYABLE AND DEMAND IMMEDIATE PAYMENT OF ALL OR ANY
PORTION OF SUCH OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (TOGETHER WITH ALL
ACCRUED INTEREST AND FEES THEREON).


 


(II)                                  IF AN EVENT OF DEFAULT OF THE TYPE
DESCRIBED IN SECTION 14(A)(VII), (VIII) OR (IX) HAS OCCURRED, THE PRINCIPAL
AMOUNT OF THIS NOTE (TOGETHER WITH ALL ACCRUED INTEREST AND FEES THEREON) SHALL
BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION ON THE PART OF THE HOLDERS
OF THIS NOTE, AND THE MAKERS SHALL IMMEDIATELY PAY TO THE HOLDER OF THIS NOTE
ALL AMOUNTS DUE AND PAYABLE WITH RESPECT TO THE OUTSTANDING PRINCIPAL AMOUNT,
TOGETHER WITH ALL ACCRUED INTEREST AND FEES THEREON.


 


(III)                               EACH MAKER HEREBY WAIVES DILIGENCE,
PRESENTMENT, PROTEST AND DEMAND AND NOTICE OF PROTEST AND DEMAND, DISHONOR AND
NONPAYMENT OF THIS NOTE, AND EXPRESSLY AGREES THAT THIS NOTE, OR ANY PAYMENT
HEREUNDER, MAY BE EXTENDED FROM TIME TO TIME AND THAT THE HOLDER HEREOF MAY
ACCEPT SECURITY FOR THIS NOTE OR RELEASE ALL OR ANY SECURITY OR GUARANTEES FOR
THIS NOTE, ALL WITHOUT IN ANY WAY AFFECTING THE LIABILITY OF EACH MAKER
HEREUNDER.


 


(IV)                              UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
UNDER THIS NOTE, THE PAYEE SHALL HAVE ALL OF THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UCC AND UNDER ANY OTHER APPLICABLE LAW, AS THE SAME MAY
FROM TIME TO TIME BE IN EFFECT.  UPON DEMAND OF THE PAYEE AFTER THE OCCURRENCE
OF ANY EVENT OF DEFAULT, EACH MAKER SHALL DELIVER, OR CAUSE TO BE DELIVERED, ALL
COLLATERAL COVERED HEREBY TO THE PAYEE AT THE MAKERS’ EXPENSE.  ANY NOTICE WHICH
THE PAYEE IS REQUIRED TO GIVE TO THE MAKERS UNDER THE UCC OF A TIME AND PLACE OF
ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER INTENDED
DISPOSITION OF COLLATERAL HEREUNDER IS TO BE MADE SHALL BE DEEMED TO CONSTITUTE
REASONABLE NOTICE IF SUCH NOTICE IS MAILED BY REGISTERED OR CERTIFIED MAIL AT
LEAST TEN (10) DAYS PRIOR TO SUCH ACTION.

 

21

--------------------------------------------------------------------------------


 


(V)                                 UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
UNDER THIS NOTE, THE PAYEE SHALL HAVE THE RIGHT TO TAKE ANY ACTION OR CAUSE ANY
ACTION TO BE TAKEN WITH RESPECT TO HAMILTON COUNTY, THE HAMILTON SALE AGREEMENT
OR THE HAMILTON LC.


 


15.                                 COSTS AND EXPENSES; INDEMNIFICATION. 
(A)  THE MAKERS AGREE TO PAY ALL COSTS AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS, COSTS OF COLLECTION AND COURT
COSTS, INCURRED OR PAID BY THE PAYEE OR ITS AFFILIATES IN CONNECTION WITH THE
ENFORCEMENT OR COLLECTION OF THIS NOTE AND ANY RELATED DOCUMENTS.


 


(B)                                 THE MAKERS AGREE TO INDEMNIFY THE PAYEE AND
ITS RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, FINANCIAL ADVISORS, AND
CONSULTANTS AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE EXPENSES
OF LITIGATION OR PREPARATION THEREFOR, WHETHER OR NOT THE INDEMNIFIED PERSON IS
A PARTY THERETO, OR ANY SETTLEMENT ARRANGEMENT ARISING FROM OR RELATING TO ANY
SUCH LITIGATION) WHICH ANY OF THEM MAY PAY OR INCUR ARISING OUT OF OR RELATING
TO THE NOTE OR ANY DOCUMENT DELIVERED IN CONNECTION THEREWITH OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE DIRECT OR INDIRECT APPLICATION OR
PROPOSED APPLICATION OF THE PROCEEDS OF THE NOTE, OTHER THAN THOSE WHICH ARISE
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY CLAIMING
INDEMNIFICATION.  THE MAKERS, UPON DEMAND BY THE PAYEE AT ANY TIME, SHALL
REIMBURSE THE PAYEE FOR ANY REASONABLE LEGAL OR OTHER EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING OR DEFENDING AGAINST ANY OF THE FOREGOING
(INCLUDING ANY SETTLEMENT COSTS RELATING TO THE FOREGOING) EXCEPT IF THE SAME IS
DIRECTLY DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY TO BE
INDEMNIFIED.  THE OBLIGATIONS OF THE MAKERS UNDER THIS SECTION SHALL SURVIVE THE
CANCELLATION OF THE NOTE.


 


(C)                                  EACH MAKER UNCONDITIONALLY AGREES TO
FOREVER INDEMNIFY, DEFEND AND HOLD HARMLESS, AND COVENANTS NOT TO SUE FOR ANY
CLAIM FOR CONTRIBUTION AGAINST, THE PAYEE FOR ANY DAMAGES, COSTS, LOSS OR
EXPENSE, INCLUDING WITHOUT LIMITATION, RESPONSE, REMEDIAL OR REMOVAL COSTS,
ARISING OUT OF ANY OF THE FOLLOWING:  (I) ANY PRESENCE, RELEASE, THREATENED
RELEASE OR DISPOSAL OF ANY HAZARDOUS OR TOXIC SUBSTANCE OR PETROLEUM BY ANY
MAKER OR OTHERWISE OCCURRING ON OR WITH RESPECT TO ITS PROPERTY (WHETHER OWNED
OR LEASED), (II) THE OPERATION OR VIOLATION OF ANY ENVIRONMENTAL LAW, WHETHER
FEDERAL, STATE, OR LOCAL, AND ANY REGULATIONS PROMULGATED THEREUNDER, BY ANY
MAKER OR OTHERWISE OCCURRING ON OR WITH RESPECT TO ITS PROPERTY (WHETHER OWNED
OR LEASED), (III) ANY CLAIM FOR PERSONAL INJURY OR PROPERTY DAMAGE IN CONNECTION
WITH ANY MAKER OR OTHERWISE OCCURRING ON OR WITH RESPECT TO ITS PROPERTY
(WHETHER OWNED OR LEASED), AND (IV) THE INACCURACY OR BREACH OF ANY
ENVIRONMENTAL REPRESENTATION, WARRANTY OR COVENANT BY ANY MAKER MADE HEREIN OR
IN ANY OTHER DOCUMENT EVIDENCING OR SECURING THE NOTE OR SETTING FORTH TERMS AND
CONDITIONS APPLICABLE THERETO OR OTHERWISE RELATING THERETO, EXCEPT FOR DAMAGES
ARISING FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE PARTY CLAIMING
INDEMNIFICATION.  THIS INDEMNIFICATION SHALL SURVIVE THE PAYMENT AND
SATISFACTION OF ALL OBLIGATIONS AND THE CANCELLATION OF THIS NOTE, AND SHALL
REMAIN IN FORCE BEYOND THE EXPIRATION OF ANY APPLICABLE STATUTE OF LIMITATIONS
AND PAYMENT OR SATISFACTION IN FULL OF ANY SINGLE CLAIM UNDER THIS
INDEMNIFICATION.  THIS INDEMNIFICATION SHALL BE BINDING UPON THE SUCCESSORS AND
ASSIGNS OF EACH MAKER AND SHALL INURE TO THE BENEFIT OF THE PAYEE, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AND COLLATERAL TRUSTEES, AND THEIR
SUCCESSORS AND ASSIGNS.


 


16.                                 THE PAYEE’S DUTIES.  EXCEPT FOR THE SAFE
CUSTODY OF ANY COLLATERAL IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS
ACTUALLY RECEIVED BY IT HEREUNDER, THE PAYEE SHALL HAVE

 

22

--------------------------------------------------------------------------------


 


NO DUTY AS TO ANY COLLATERAL OR AS TO THE TAKING OF ANY NECESSARY STEPS TO
PRESERVE RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY
COLLATERAL.  THE PAYEE SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY AND PRESERVATION OF ANY COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL
IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE PAYEE ACCORDS ITS
OWN PROPERTY.  IF ANY MAKER FAILS TO PERFORM ANY AGREEMENT CONTAINED HEREIN,
PAYEE MAY ITSELF PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT, AND THE
EXPENSES OF THE PAYEE INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE
MAKERS UNDER SECTION 15 HEREOF, AND BE A PART OF THE OBLIGATIONS REPRESENTED BY
THIS NOTE.


 


17.                                 HAMILTON LC COLLATERAL.  EXCEPT AS PROVIDED
IN SECTION 11(H), PAYEE SHALL RETAIN ALL OF ITS RIGHT, TITLE AND INTEREST TO ANY
COLLATERAL SUPPORTING THE HAMILTON LC AND ANY DECREASE IN SUCH COLLATERAL AS A
RESULT OF THE A REDUCTION IN THE HAMILTON LC IN ACCORDANCE WITH THE HAMILTON
SALES AGREEMENT SHALL INURE SOLELY TO THE BENEFIT OF PAYEE.


 


18.                                 AMENDMENT AND WAIVER.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE PROVISIONS OF THIS NOTE MAY NOT BE AMENDED AND
THE MAKERS MAY NOT TAKE ANY ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT
HEREIN REQUIRED TO BE PERFORMED BY IT, UNLESS THE MAKERS HAVE OBTAINED THE PRIOR
WRITTEN CONSENT OF THE HOLDER OF THIS NOTE.


 


19.                                 CANCELLATION.  AFTER THE LAST TO OCCUR OF
THE MATURITY DATE AND SATISFACTION IN FULL OF ALL OF BIO-KEY’S OBLIGATIONS UNDER
THE SUBLEASE, THIS NOTE SHALL BE SURRENDERED TO THE MAKERS FOR CANCELLATION AND
SHALL NOT BE REISSUED.  UPON SUCH CANCELLATION OF THE NOTE AS A RESULT OF THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS HEREUNDER, THE PAYEE
SHALL, UPON THE REQUEST AND AT THE EXPENSE OF THE MAKERS, FORTHWITH RELEASE ITS
LIENS AND SECURITY INTERESTS HEREUNDER AND PROVIDE ANY DOCUMENTATION REASONABLY
REQUESTED BY THE MAKERS TO EVIDENCE SUCH TERMINATION.


 


20.                                 REMEDIES CUMULATIVE.  NO REMEDY HEREIN
CONFERRED UPON THE HOLDER OF THIS NOTE IS INTENDED TO BE EXCLUSIVE OF ANY OTHER
REMEDY, AND EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN
ADDITION TO EVERY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT
LAW OR IN EQUITY OR BY STATUTE OR OTHERWISE.


 


21.                                 REMEDIES NOT WAIVED.  NO COURSE OF DEALING
BETWEEN THE MAKERS AND THE HOLDER OF THIS NOTE OR ANY DELAY ON THE PART OF THE
HOLDER HEREOF IN EXERCISING ANY RIGHTS HEREUNDER SHALL OPERATE AS A WAIVER OF
ANY RIGHT OF THE HOLDER OF THIS NOTE.


 


22.                                 SUCCESSORS AND ASSIGNS.  ALL THE COVENANTS,
STIPULATIONS, PROMISES AND AGREEMENTS IN THIS NOTE CONTAINED BY OR ON BEHALF OF
THE MAKERS SHALL BIND THEIR SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE
BENEFIT OF THE PAYEE AND ITS SUCCESSORS AND ASSIGNS, WHETHER SO EXPRESSED OR
NOT.


 


23.                                 SUBMISSION TO JURISDICTION.  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST EITHER MAKER WITH RESPECT TO THIS NOTE OR ANY OTHER
AGREEMENT CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE OF MARYLAND, AND BY EXECUTION AND
DELIVERY OF THIS NOTE, EACH MAKER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
RESPECTIVE PROPERTIES,

 

23

--------------------------------------------------------------------------------


 


GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS NOTE.  EACH MAKER HEREBY WAIVES ANY CLAIM THAT THE STATE OF
MARYLAND IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. 
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF PAYEE TO BRING PROCEEDINGS AGAINST
EITHER MAKER IN THE COURTS OF ANY OTHER JURISDICTION.


 


24.                                 WAIVER OF JURY TRIAL.  EACH OF THE MAKERS
AND PAYEE (BY ACCEPTING THIS NOTE), ON BEHALF OF ITSELF, ITS SUCCESSORS AND
ASSIGNS, HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF THIS NOTE OR ANY OTHER AGREEMENT CONTEMPLATED HEREBY OR THEREBY OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT.


 


25.                                 GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS NOTE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


 


26.                                 HEADINGS.  THE HEADINGS OF THE SECTIONS AND
SUBSECTIONS OF THIS NOTE ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE
A PART OF THIS NOTE.


 


27.                                 PLACE OF PAYMENT AND NOTICES.  PAYMENTS OF
PRINCIPAL AND INTEREST WILL BE PAID IN ACCORDANCE WITH SECTION 6(B) AND NOTICES
ARE TO BE DELIVERED TO THE HOLDER OF THE NOTE AT THE FOLLOWING ADDRESS:


 

Aether Systems, Inc.
11500 Cronridge Drive, Suite 110
Owings Mills, MD 21117
Attention:  Chief Financial Officer

 

with copy to:

 

Kirkland & Ellis LLP
655 Fifteenth Street, N.W., Suite 1200
Washington, D.C.  20005
Attention:  Mark D. Director

 

notices are to be delivered to the Makers at the following address:

 

24

--------------------------------------------------------------------------------


 

BIO-key International, Inc.
1285 Corporate Center Drive
Suite 175
Eagan, MN 55121

 

or, in each case, to such other address or to the attention of such other Person
as specified by prior written notice to the other party.

 


28.                                 CROSS-GUARANTY; MAKERS’ OBLIGATIONS JOINT
AND SEVERAL.  EACH MAKER HEREBY AGREES THAT SUCH MAKER IS JOINTLY AND SEVERALLY
LIABLE FOR, AND HEREBY ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO PAYEE AND
ITS SUCCESSORS AND ASSIGNS, THE FULL AND PROMPT PAYMENT (WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE) AND PERFORMANCE OF, ALL OBLIGATIONS AND
LIABILITIES OWED OR HEREAFTER OWING TO PAYEE BY THE OTHER MAKER.  EACH MAKER
AGREES THAT ITS GUARANTY OBLIGATION HEREUNDER IS A CONTINUING GUARANTY OF
PAYMENT AND PERFORMANCE AND NOT OF COLLECTION, THAT ITS OBLIGATIONS UNDER THIS
SECTION 28 SHALL NOT BE DISCHARGED UNTIL PAYMENT AND PERFORMANCE, IN FULL IN
CASH, OF THE OBLIGATIONS HAS OCCURRED, AND THAT ITS OBLIGATIONS UNDER THIS
SECTION 28 SHALL BE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF, AND UNAFFECTED
BY (A) THE GENUINENESS, VALIDITY, REGULARITY, ENFORCEABILITY OR ANY FUTURE
AMENDMENT OF, OR CHANGE IN, THIS NOTE; (B) THE ABSENCE OF ANY ACTION TO ENFORCE
THIS NOTE OR THE WAIVER OR CONSENT BY PAYEE WITH RESPECT TO ANY OF THE
PROVISIONS THEREOF; (C) THE EXISTENCE, VALUE OR CONDITION OF, OR FAILURE TO
PERFECT ITS LIEN AGAINST, ANY SECURITY FOR THE OBLIGATIONS OR ANY ACTION, OR THE
ABSENCE OF ANY ACTION, BY PAYEE IN RESPECT THEREOF (INCLUDING THE RELEASE OF ANY
SUCH SECURITY); (D) THE INSOLVENCY OF ANY MAKER; OR (E) ANY OTHER ACTION OR
CIRCUMSTANCES (OTHER THAN PAYMENT IN FULL IN CASH OF THE OBLIGATIONS) THAT MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR
GUARANTOR.  EACH MAKER SHALL BE REGARDED, AND SHALL BE IN THE SAME POSITION, AS
PRINCIPAL DEBTOR WITH RESPECT TO THE OBLIGATIONS GUARANTEED HEREUNDER.


 

[SIGNATURE PAGE FOLLOWS]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Maker has executed and delivered this Note on the
Effective Date.

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/

Michael W. DePasquale

 

 

 

Name:

Michael W. DePasquale

 

 

Title:

Chief Executive Officer

 

 

 

 

PUBLIC SAFETY GROUP, INC.

 

 

 

 

 

 

By:

/s/

Michael W. DePasquale

 

 

 

Name:

Michael W. DePasquale

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

DESCRIPTION

 

 

 

10(e)

 

Subsidiaries

10(f)

 

Pledge

10(h)

 

Location of Equipment and Inventory

10(l)

 

Taxes

10(n)

 

Transactions with Affiliates

10(r)

 

Litigation

10(t)

 

Environmental and Safety Laws

11(h)

 

Indebtedness for Borrowed Money

 

--------------------------------------------------------------------------------